Citation Nr: 1436988	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury, to include the question of whether new and material evidence has been received to reopen  previously denied claims therefor.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as due to residuals of a right leg injury and as secondary to multiple right knee and low back disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Notice is taken that claims for entitlement to service connection for residuals of fractures of the right tibia and fibula were previously denied by the RO in St. Petersburg, Florida, through its rating decision of March 1996.  The issue herein on appeal as to service connection for residuals of a right leg injury is but a restatement of the same issue denied in 1996, and, as such, the Board has recharacterized the issue to include the question of whether new and material evidence has been received by VA to reopen those previously denied claims.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2014.  A transcript of that proceeding is of record.  The record of that hearing remained open for a period of 60 days in order to permit the Veteran to submit additional medical evidence and, specifically, a medical opinion from a treating physician linking his claimed bilateral hip disorder to his service-connected disabilities, and that report, dated in late June 2014, was made a part of the electronic file in July 2014, along with a waiver for its initial consideration by the RO.  

The Board herein finds that new and material evidence has been received to reopen previously denied claims for service connection for residuals of a right leg injury, including fractures of the right tibia and fibula.  Those reopened claims, which are restyled as a claim for residuals of a right leg injury, inclusive of fractures of the tibia and fibula, and the claim for service connection for a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By RO rating action in March 1996, service connection for fractures of the right tibia and fibula was denied, and following notice to the Veteran of the actions taken, he initiated an appeal and received a statement of the case, but did not then perfect his appeal.  

2.  Following entry of the March 1996 denials of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for residuals of a right leg injury, including fractures of the right tibia and fibula.  


CONCLUSION OF LAW

The RO decisions of March 1996, denying service connection for fractures of the right tibia and fibula, are final, and new and material evidence has been received by VA to reopen those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Service connection for a fracture of the right tibia and for a fracture of the right fibula was initially and most recently denied by VA through an RO rating decision of March 1996.  The basis of those decisions was that there was no showing of inservice aggravation with respect to the claimed fractures which occurred prior to service entrance.  Following the RO's issuance of written notice to the Veteran of the adverse actions taken and of his appellate rights, he apparently initiated an appeal and was provided a statement of the case later in March 1996.  However, that appeal is not shown to have then been perfected within the time limits prescribed by law, and, as such, those actions were rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.202, 20.302, 20.1103 (2013).  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes the transcript of a June 2014 hearing before the Board at which the Veteran testified that he was found to be physically fit for military service prior to his entry onto active duty and that he entered service without any angulation or bony deformity of his right leg, and that following an inservice twist injury in 1984 or 1985 of that leg, a slight bend in the leg was found to be present, which progressed to that of a gross deformity by the time of his service separation.  This testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for fractures of the right tibia and fibula by way of service aggravation.  To that extent, the previously denied claims therefor are reopened and those reopened claims, now characterized as a single claim for service connection for residuals of a right leg injury, including fractures of the right tibia and fibula, are further addressed below.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received by VA to reopen previously denied claims for service connection for residuals of fractures of the right tibia and fibula.  


REMAND

The Veteran specifically requests that he be afforded a VA examination as to the matters at issue.  No such examination is shown in the context of the original claim for service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities, or as to the claim to reopen for a right leg injury, which were received by VA in January 2007.  

Notice is also taken that the June 2014 statement from a treating VA physician, submitted subsequent to the recent Board hearing, indicates that the Veteran's knee and back problems were causing him to have hip pain.  Which particular disorders of the Veteran's knee(s) and back to which the VA clinician was referring to is unclear, as is whether any pathology of either hip is now present other than pain, which by itself is not a disability for VA purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

On the basis of the foregoing, additional development actions are found to be needed with respect to the Veteran's reopened claim for service connection for residuals of a right leg injury, including fractures of the right tibia and fibula, and as to his original claim for direct and secondary service connection for a bilateral hip disorder, to include obtaining treatment records and securing VA examinations and opinions as to questions relating to the service incurrence or aggravation of the claimed disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records, not already on file.  

2.  Request clarification from the VA physician who provided a written statement, dated June 27, 2014, as to the relationship between the Veteran's hip pain and his knee and back problems, to include what diagnoses of hip pathology are now in existence; to which specific knee and back disorders are affecting the Veteran's hip or hips; and is one or both of the hips affected.  The VA physician should also be asked to supply a rationale for any medical opinion as to causation or aggravation.  

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain more clearly the nature and etiology of his claimed residuals of a right leg injury, inclusive of residuals of fracture of the right tibia and fibula, and also his claimed bilateral hip disorder.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  As part of that examination, the VA examiner should undertake a complete review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  All pertinent diagnoses should be identified and the presence or absence of each claimed disorder should be fully noted.  

The VA examiner should then offer an opinion addressing the following questions and providing a complete rationale for each response: 

a)  Is it unequivocal and undebatable that any preexisting right leg disorder involving prior fractures of the right tibia and fibula did not undergo inservice aggravation?  The VA examiner should consider the Veteran's account of an inservice twist injury involving the right leg during physical training in 1984 or 1985 in determining whether any aggravation occurred.  

b)  Is it at least as likely as not (50 percent or greater probability) that any disorder of either hip originated in service or is otherwise attributable to military service or any event thereof?

c)  Is arthritis of either hip manifested within the one-year period immediately following the Veteran's service discharge in June 1990 and, and, if so, how and to what degree was it manifested?

d)  Is it at least as likely as not (50 percent or greater probability) that service-connected lumbosacral strain with degenerative disc and joint disease, residuals of a fracture of vertebra, chronic right knee sprain with jumper's knee and degenerative joint disease, and/or any right leg disorder that is service-connected while this case remains in remand status either caused or aggravated any disorder of either hip of the Veteran?

The VA examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

The VA examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4. Lastly, readjudicate the issues on appeal and if any benefit sought by the Veteran is not granted to his satisfaction, he should be provided with a supplemental statement of the case and afforded a reasonable period for a response, before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


